Citation Nr: 0314545	
Decision Date: 07/02/03    Archive Date: 07/10/03	

DOCKET NO.  02-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
laceration of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, that denied the benefit sought on appeal.  
The veteran, who had active service from January 1973 to 
January 1975, appealed that decision to the Board, and the 
case has been referred for appellate review.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO

2.  The veteran is not currently shown to have any residuals 
of a right hand laceration he claims he sustained during 
service.  


CONCLUSION OF LAW

Residuals of a right hand laceration were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that VA should 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter from the 
RO to the veteran dated in August 2001 specifically informed 
the veteran of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and the veteran has been afforded VA 
examinations, including an examination in connection with his 
current appeal.  In addition, VA outpatient treatment records 
dated from the 1990's from the VA Medical Center (VAMC) in 
Houston are associated with the claims file.  The Board does 
acknowledge that in a statement from the veteran dated in 
July 2001 he made reference to treatment in the mid-1980's at 
the VAMC in Waco, Texas, and that no effort has been made to 
obtain those records.  However, as will be explained below, 
the medical evidence clearly shows that the veteran has no 
residuals of any right hand laceration he may have sustained 
during service.  In the absence of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As such, under the facts and circumstances 
of this particular case, the Board finds that no further 
development of the medical evidence beyond that already 
accomplished is necessary in order to reach an equitable 
disposition in this case.  



Background and Evidence

The veteran's service medical records contain an entry dated 
in May 1974 that reflects that the veteran cut his left hand 
at work.  Physical examination disclosed a 11/2-inch long 
laceration of the palmar surface of the left hand.  The 
examiner drew a picture of the left hand specifically 
indicating the location of the scar.  There was a full range 
of motion of the fingers with strong flexors.   The wound was 
cleaned and sutured.  Service medical record show that one 
week later the veteran returned for removal of the stitches.  
A report of a physical examination performed in December 1974 
in connection with the veteran's separation from service 
showed no pertinent defects or abnormalities on examination.

A VA outpatient treatment record dated in December 1994 shows 
that the veteran was seen with complaints of a pulled nerve 
in his right hand with loss of function and a broken left 
thumb.  Following examination, the pertinent diagnostic 
impression was carpal tunnel syndrome of the right hand.  The 
veteran was seen the following day with complaints of thumb 
pain of the left hand at which time it was noted that an X-
ray of the thumb revealed no fracture.  The diagnostic 
impressions were carpal tunnel syndrome and thumb pain-
bursitis.  An outpatient treatment record dated in May 1994 
shows that the veteran was seen for complaints of a one-year 
history of right hand weakness with decreased sensation of 
the ring and small finger.  That record noted that an EMG 
study disclosed ulnar nerve entrapment of the elbow.  A copy 
of the EMG testing accompanied that outpatient record.

A report of VA general medical examination performed in 
October 1995 shows that the veteran provided a history of a 
laceration of the palm of the right hand during service that 
required four sutures, but that he had had no complications 
since healing.  He also indicated that in 1994 his right hand 
and wrist became painful and numb and that this extended into 
his upper arm.  He had nerve repositioning at the Houston 
VAMC in June of 1995, and the numbness was decreased, but he 
still had pain in the right hand up to the elbow.  His 
current complaints included pain and numbness in the right 
hand and arm.  On examination there was no edema and the 
veteran had approximately a 40 percent decrease in strength 
of the right hand and wrist probably due to his previous 
surgery.  Following the examination the pertinent diagnosis 
was status post nerve repositioning of the right upper arm.  

A VA outpatient treatment record dated in April 1997 shows 
the veteran was seen with complaints of left back, neck and 
shoulder pain.  A complaint of loss of use of the left hand 
(numbness) was recorded and the veteran indicated that he 
could not use the arm.  That record indicated that the 
veteran was scheduled to see a physician for a right arm and 
hand disability.  Following the examination the diagnostic 
impression was back pain.  An examination of the veteran's 
right hand contained no clinical findings regarding a 
laceration of the palm.

A report of a VA scars examination performed in October 2001 
shows that the examiner was requested to evaluate the veteran 
for a history of an injury to the hand.  The veteran informed 
the examiner that he sustained a laceration to the right hand 
in 1974 when he was putting a roof on a hanger and cut the 
hand on tin.  He stated that the laceration was sutured and 
that he did well afterwards.  He indicated further that in 
the mid-1980's he began to complain of pain in the hand and 
after seeking medical attention he was informed that the 
problem involved a nerve in the hand and he underwent a 
cubital tunnel release.  Since that time the veteran had 
progressive loss of function of the hand and had developed 
contractures of the 4th and 5th digits, as well as atrophy of 
the interosseous muscles.  He had patchy sensation throughout 
the hand.  On physical examination the veteran was unable to 
locate the laceration in the palm of the left hand, but he 
estimated its location and reported that the laceration 
measured 2.5 centimeters.  The veteran currently manifested a 
papal deformity of the right hand with interosseous atrophy, 
a positive Froman's sign, and diminished sensation throughout 
the median and ulnar nerve distributions.  The veteran also 
had a 12-centimeter incision along the posterior aspect of 
the upper arm over the cubital tunnel.  Tinel's was negative.  
Following the examination the impressions were a history of a 
laceration of the right hand and a history of right cubital 
tunnel syndrome, status post release.  The examiner remarked 
that he was unable to explain the discrepancy between the 
medical records noting a laceration of the palm of the left 
hand [during service] and the veteran's recollection of a 
laceration of the right hand.  The examiner concluded:  "In 
either case, there is no indication of residual scar as a 
result of the injury evident at issue."

The veteran presented testimony at a hearing before the Board 
at the RO in February 2003.  At that hearing the veteran 
testified to the effect that his service medical records were 
incorrect in recording a laceration of the left hand and that 
he actually sustained a laceration of his right hand during 
service.  The veteran also explained the circumstances 
surrounding the injury he sustained during service.  He 
testified that he had no injury to the left hand during 
service.  The veteran related that following service in the 
1980's he had an operation above his elbow in an attempt to 
correct nerve damage, and when asked whether the surgery 
involved the hand the veteran stated that the surgery was on 
the elbow for nerve damage.  See Transcript at 4.  He 
described the symptomatology he experienced in his right hand 
and the treatment he had received.  

Law and Analysis

The veteran essentially contends that he sustained an injury 
of the palm of his right hand during service and that he has 
residual disability attributable to that service injury.  He 
contends that the service medical record that recorded an 
injury to the left hand was incorrect and that the injury was 
actually to his right hand.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered, or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(b).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 3 Vet. App. 341, 346 
(1991); Caluza v. Brown, 7 Vet. App. 498 (1995).

Based on the evidence of record, the Board finds that service 
connection for residuals of a right hand laceration is not 
warranted.  In this regard, service medial records clearly 
reflect that the laceration the veteran sustained in service 
was to his left hand and not his right hand.  Furthermore, 
even assuming that there was an error and the veteran did 
sustain a laceration of his right hand during service, he is 
not shown to have any chronic residuals from that laceration.  
The VA examination performed in October 2001 failed to 
identify any residual scar as the result of the injury that 
occurred during service; and this is consistent with the 
veteran's statement at the October 1995 VA examination that 
he had had no complications since the laceration had healed.  
The Board does acknowledge that the veteran has a disability 
of his right hand.  However, this disability is clearly shown 
by the medical evidence of record to have resulted from a 
disability well above the hand, specifically a cubital tunnel 
syndrome that occurred many years following separation from 
service.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a laceration of the right hand.  The post-
service medical evidence fails to identify any residual of 
the laceration the veteran reported that he sustained in 
service.  As noted above, without evidence of a current 
disability, there is no valid claim.  See Brammer, supra.  
Accordingly, service connection for residuals of a laceration 
of the right hand is denied.  




ORDER

Service connection for residuals of a laceration of the right 
hand is denied.



                       
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

